692 F.2d 1
82-2 USTC  P 9673
Mary Frances STROMAN, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 81-4501.
United States Court of Appeals,Fifth Circuit.
Nov. 19, 1982.

James R. Craig, Dallas, Tex., for petitioner-appellant.
John H. Menzel, Director, Tax Lit.  Div., Chief Counsel's Office, Glenn L. Archer, Jr., Asst. Atty. Gen., Michael L. Paup, Chief Appellate Sec., David E. Carmack, Kenneth L. Greene, Tax Div., Dept. of Justice, Washington, D.C., for respondent-appellee.
Appeal from the Decision of the United States Tax Court.
Before WISDOM, RANDALL and TATE, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the opinion of the United States Tax Court, which is reported at 77 T.C. 514 (1981).


2
AFFIRMED.